Title: From Thomas Jefferson to Thomas Whitlaw, 19 February 1801
From: Jefferson, Thomas
To: Whitlaw, Thomas



Sir
Washington Feb 19. 1801.

As it is now settled that I am to [remain here] I can no longer […] to build myself the nailshop at Monticello which I proposed to you to undertake. I must therefore engage you to do it yourself out & out, and will give you the price you then stated to be the lowest you could take. what that was I do not now recollect with certainty, but I have a note of it at home, made at the time as I [suppose] you have also. I shall be at home about the 19th. or 20th. of March, at which time I should be glad [if] you could make it convenient to be ready to begin [the shop]. the […] ought to be got into place by that time. my reason for wishing to be at home when it is begun is in order to […] on the plan & some other particulars. it is probable my waggon could  be hired to you by the day [for] a part of the [loading]. I know not what sort of work […] do […] team of mules; but I should expect only a proportion […]. I will thank you to drop me a line directed to this place immediately, that I may know whether I may consider the matter as [set]. I am Sir
Your very humble servt

Th: Jefferson

